DETAILED ACTION
Claim(s) 20-38 are presented for examination.
Claim(s) 1-19 remain canceled.

Notice of Pre-AIA  or AIA  Status.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6th, 2022 has been entered.

Priority
As required by M.P.E.P.201.14(c), acknowledgement is made to applicant’s claim for priority based on application(s) 62/196,281 submitted on July 23rd, 2015.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (i.e. “WIRELESS SIGNAL TRANSMISSION USING ACCESS POINT NETWORKS IN WEARABLE DEVICES”). The objection is maintained.

Response to Arguments
Applicant’s arguments, (see remarks pages 8-9 of 29), filed June 27th, 2022, with respect to rejection of claim(s) 20-38 under 35 U.S.C. § 112 have been fully considered but they are not persuasive for reasons set forth below. The rejection of claim(s) 28-33 is maintained.

Applicant’s arguments, (see remarks pages 10-28 of 29), filed June 27th, 2022, with respect to rejection of claim(s) 20-38 under 35 U.S.C. § 102(a)(1) and/or 35 U.S.C. § 103 have been fully considered but they are not persuasive for reasons set forth below:

Regarding Claims 20 and 34, the applicant argued that, Although the Alman discloses "automatically establish[es] wide area network (WAN) [cellular network] connectivity when it is not in close proximity to the mobile device and/or when a low power short-range communication link cannot be established with the mobile device[,]" Altman does not disclose how "proximity to the mobile device," "communication distance," or "when a low power short-range communication link cannot be established with the mobile device" is determined. In other words, Altman fails to disclose "a wearable item" that includes "a communications device communicatively coupled to a mobile device" and comprises a "control circuit [that] is configured to cause the mobile device to communicate with the RF source via the third wireless signal when the second signal strength is greater than the first signal strength[]" as arranged in claims 20 and 34 [Remarks, pages 13-16 of 29].

	In response to applicant’s argument, the examiner respectfully disagrees with the above argument(s).
	
	Altman (US 2014/0106677 A1) fig. 1A, pg. 4, ¶46 lines 1-9 discloses as follows:
	[0018] FIG. 1A is a system wide functional block diagram of a wearable wireless portable device coupled to a wireless communications network.

	[0046] The wearable wireless portable device may be configured to automatically establish wide area network (WAN) connectivity when it is not in close proximity to the mobile device and/or when a low power short-range communication link cannot be established with the mobile device. WAN connectivity may be achieved via a cellular telephone network connection between a cellular transceiver in the wearable wireless portable device to a base state in a cellular telecommunication network.
	

    PNG
    media_image1.png
    598
    914
    media_image1.png
    Greyscale

	In other words, Atman teaches “cause the mobile device to communicate with the RF source via the third wireless signal when the second signal strength is greater than the first signal strength” by disclosing –

	A wearable wireless portable device (WWPD “105A” comprising an RF transceiver “115”) establishes a wide area network (WAN) connectivity with the mobile device (portable computing device “107”) via a cellular telephone network connection (a wireless signal) between a cellular transceiver in the wearable wireless portable device to a base state in a cellular telecommunication network, when:

it is not in close proximity to the mobile device (i.e. when the second signal strength is greater than the first signal strength) and/or 

a low power short-range communication link cannot be established with the mobile device.

	Therefore a case of anticipation is clearly established by Altman under 35 U.S.C. § 102(a)(1) for teaching each and every limitation of the claim(s).

Regarding Claim 28, the applicant further argued that, ... Altman and Ma cannot teach or suggest "a wearable item," "the wearable item is a baggage item or a garment item," "the wearable item compris[es]... a control circuit configured to... cause the mobile device to communicate with the RF source via the third wireless signal when the second signal strength is greater than the first signal strength," and "the graphene sheets are present in the polymer as a three-dimensional percolated network[.]"  ...

... the Office Action fails to provide fully-support reasoning detailing the manner in which a device that includes "anatomical mounting hardware" defined as "a bracelet or ornamental shell suitable for wearing on an arm of a human subject... include[ing] other elements such as a chain, pin, clip or other type of mechanical fasteners mechanical fasteners" equates to "a baggage item or a garment item" as disclosed. Without such fully-supported reasoning, the rejection is arguably conclusory and unsupported. Accordingly, for at least this reason, the combination does not render claim 21, 22, 28, and 35 obvious. 

... the Office Action... fails to provide fully-supported reasoning detailing how "an electron micrograph of a first example of interpenetrating graphene sheets and carbon nanotubes" and "[t]he term 'composite' means a material comprising at least one polymer and at least one carbonaceous material" equate to "the first antenna comprises a conductive composition," ... Accordingly, for at least this reason, the combination does not render claim 21, 22, 28, and 35 obvious. [Remarks, pages 16-28 of 29].

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Ma et al. (US 2014/0332731 A1) fig. 6A, pg. 2, ¶18, lines 1-2; ¶21, lines 1-16; ¶25, lines 1-2 discloses as follows:

    PNG
    media_image2.png
    547
    856
    media_image2.png
    Greyscale

	
	[0018] FIG. 6A is an electron micrograph of a first example of interpenetrating graphene sheets and carbon nanotubes; FIG. 6B is the cycle performance of a first lithium ion battery comprising mix of first example of graphene sheets and carbon nanotubes.

	[0021] The term "three dimensional network of carbonaceous materials" refers herein to fibrous structures of carbon nanotubes and other carbon structures; for example, in some embodiments a three dimensional network comprises carbon nanotubes, CNT; optionally, the CNTs are of a first diameter range, A, and a second diameter range, B; optionally, a three dimensional network of carbonaceous materials comprises carbon nanotubes and graphene, a sheet material; optionally, a three dimensional network of carbonaceous materials comprises carbon nanotubes, graphene and carbon black, a spherical material; ... In some embodiments an electrode material may have a plurality of three dimensional networks of carbonaceous materials.

	[0025] The term "composite" means a material comprising at least one polymer and at least one carbonaceous material.

	In other words, Ma teaches “the first antenna comprises a conductive composition, the conductive composition comprises a polymer and carbonaceous material consisting of fully exfoliated single sheets of graphene, the graphene sheets are present in the polymer as a three-dimensional percolated network, the second antenna comprises the conductive composition” by disclosing – 
	
	a "composite" material comprising at least one polymer and at least one carbonaceous material in a three-dimensional network of carbonaceous materials including carbon nanotubes, graphene, and sheet material.
    
	Therefore a prima facie case of obviousness is established by Altman in view of Ma under 35 U.S.C. § 103 for teaching each and every limitation of the claim(s).

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 28-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 28 recites “the mobile device” in line 25. It is unclear if the limitation is referring to “a mobile computing device” in line 4. 
	There is insufficient antecedent basis for this limitation in the claim. 
	Claim(s) 29-33 are also rejected for being dependent on a rejected base claim as set forth above.
For the purpose of examination, examiner will interpret as best understood. 


Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20 and 34 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Altman (US 2014/0106677 A1) hereinafter “Altman”.

Regarding Claim 20,
	 Altman discloses a system to enable communication between computing devices [see fig. 1A, pg. 4, ¶52 lines 1-5, a system “100” comprising devices and elements coupled via communications links “103”] comprising: 
	a radio frequency ("RF") source included in a cellular network [see fig. 1A, pg. 4, ¶53 lines 8-19, a radio frequency (RF) transceiver tower “110B” establishing a wireless communications network “142”]; 
	a mobile computing device communicatively coupled to the RF source via a first wireless signal modulated via a cellular communication protocol and comprising a first signal strength [see fig. 1A, pg. 4, ¶46 lines 1-9; ¶53 lines 1-10; pg. 11, ¶125 lines 1-3, a portable computing device “107” coupled to a server “111” via the wireless communications network “142” established by the broadcast RF transceiver tower “110B” including wireless or radio-frequency ("RF") links(s)]; 
	a wearable item [see fig. 1A, pg. 3, ¶40 lines 1-12; pg. 4, ¶52 lines 1-5; ¶53 lines 8-19, a wearable wireless portable device “105A”] comprising: 
	a device communicatively coupled to the RF source [see fig. 1A, pg. 4, ¶54 lines 1-4, a radio-frequency ("RF") transceiver “115”]; 
	a communications device communicatively coupled to the mobile computing device [see fig. 1A, pg. 10, ¶122 lines 1-7, a GPS module “120A”, using the RF transceiver “115”, displaying a map “400” on the portable computing device “107”]; 
	a control circuit conductively coupled to the device and the communications device [see fig. 1A, pgs. 7-8, ¶87 lines 1-8; ¶90 lines 1-4, a multicore CPU “390” coupled to the radio frequency ("RF") transceiver “115” and/or hardware embodiments of modules “120” (i.e. the GPS module “120A”)]; 
	wherein the wearable item is a baggage item or a garment item [see fig. 2, pg. 7, ¶76 lines 1-9, the wearable wireless portable device “105A” includes portability hardware “170” to be worn on parts of the human anatomy (i.e. worn as a pendant around a human neck and/or clipped-on to clothing)]; 
	the control circuit is configured to [see fig. 1A, pgs. 7-8, ¶87 lines 1-8; ¶90 lines 1-4, the multicore CPU “390” is further implemented to]: 
	communicate [see fig. 1A, pg. 5, ¶60, lines 10-21, transmit], via the device [see fig. 1A, pg. 5, ¶60, lines 10-21, using the RF transceiver “115”], with the RF source via a second wireless signal received at a second signal strength [see fig. 1A, pgs. 4-5, ¶46 lines 1-9; ¶53 lines 8-19; ¶60, lines 10-21, over the wireless communications network “142” established by the broadcast RF transceiver tower “110B”, a set of calculated geographical coordinates], the second wireless signal modulated via the cellular communication protocol [see fig. 1A, pg. 4, ¶45 lines 1-9; pg. 5, ¶60, lines 10-21, the set of the geographical coordinates providing an operator with a location of the WWPD “105A” and access to cellular, telecommunication and/or wide area networks]; 
	communicate [see fig. 1A, pg. 5, ¶60, lines 10-21, transmitting], via the communications device [see fig. 1A, pg. 5, ¶60, lines 10-21, by the GPS module “120A”], with the mobile computing device via a third wireless signal received at a third signal strength [see fig. 1A, pg. 4, ¶46 lines 1-9; pg. 5, ¶60, lines 10-21, the calculated geographical coordinates over the wireless communications network “142” to the portable computing device “107”], the third wireless signal modulated via a non-cellular wireless communication protocol [see fig. 1A, pg. 4, ¶45 lines 1-9; pg. 5, ¶60, lines 10-21, the set of the geographical coordinates are transmitted via low-power short range communication technologies (e.g., Bluetooth.RTM., WiFi, etc.)]; 
	cause the mobile device to communicate with the RF source via the third wireless signal when the second signal strength is greater than the first signal strength [see fig. 1A, pg. 4, ¶46 lines 1-9, the wearable wireless portable device is configured to automatically establish wide area network (WAN) connectivity when it is not in close proximity to the mobile device].

Regarding Claim 34,
	Altman discloses a wearable wireless apparatus [see fig. 1A, pg. 3, ¶40 lines 1-12; pg. 4, ¶52 lines 1-5; ¶53 lines 8-19, a wearable wireless portable device “105A”], comprising: 
	a device communicatively coupled to a radio frequency ("RF") source included in a cellular network [see fig. 1A, pg. 4, ¶54 lines 1-4, a radio-frequency ("RF") transceiver “115”]; 
	a communications device communicatively coupled to a mobile computing device [see fig. 1A, pg. 10, ¶122 lines 1-7, a GPS module “120A”, using the RF transceiver “115”, displaying a map “400” on a portable computing device “107”]; 
	a control circuit conductively coupled to the device and the communications device [see fig. 1A, pgs. 7-8, ¶87 lines 1-8; ¶90 lines 1-4, a multicore CPU “390” coupled to the radio frequency ("RF") transceiver “115” and/or hardware embodiments of modules “120” (i.e. GPS module “120A”)]; 
	wherein the mobile computing device communicatively coupled to the RF source via a first wireless signal modulated via a cellular communication protocol [see fig. 1A, pg. 4, ¶53 lines 1-10; pg. 11, ¶125 lines 1-3, the portable computing device “107” coupled to a server “111” via the wireless communications network “142” established by the broadcast RF transceiver tower “110B”], the first wireless signal comprising a first signal strength [see fig. 1A, pg. 4, ¶53 lines 1-10; pg. 11, ¶125 lines 1-3, including wireless or radio-frequency ("RF") links(s)]; 
	the wearable wireless apparatus is a baggage item or a garment item [see pg. 7, ¶76 lines 1-9, the wearable wireless portable device “105A” is to be worn on parts of the human anatomy (i.e. worn as a pendant around a human neck and/or clipped-on to clothing)]; 
	the control circuit is configured to [see fig. 1A, pgs. 7-8, ¶87 lines 1-8; ¶90 lines 1-4, the multicore CPU “390” is further implemented to]: 
	communicate [see fig. 1A, pg. 5, ¶60, lines 10-21, transmit], via the device [see fig. 1A, pg. 5, ¶60, lines 10-21, using the RF transceiver “115”], with the RF source via a second wireless signal received at a second signal strength [see fig. 1A, pgs. 4-5, ¶53 lines 8-19; ¶60, lines 10-21, over the wireless communications network “142” established by the broadcast RF transceiver tower “110B”, a set of calculated geographical coordinates], the second wireless signal modulated via the cellular communication protocol [see fig. 1A, pg. 4, ¶45 lines 1-9; pg. 5, ¶60, lines 10-21, the set of the geographical coordinates providing an operator with a location of the WWPD “105A” and access to cellular, telecommunication and/or wide area networks]; 
	communicate [see fig. 1A, pg. 5, ¶60, lines 10-21, transmitting], via the communications device [see fig. 1A, pg. 5, ¶60, lines 10-21, by the GPS module “120A”], with the mobile computing device via a third wireless signal received at a third signal strength [see fig. 1A, pg. 5, ¶60, lines 10-21, calculated geographical coordinates over the wireless communications network “142” to the portable computing device “107”], the third wireless signal modulated via a non-cellular wireless communication protocol [see fig. 1A, pg. 4, ¶45 lines 1-9; pg. 5, ¶60, lines 10-21, the set of the geographical coordinates are transmitted via low-power short range communication technologies (e.g., Bluetooth.RTM., WiFi, etc.)]; and 
	cause the mobile device to communicate with the RF source via the third wireless signal when the second signal strength is greater than the first signal strength [see fig. 1A, pg. 4, ¶46 lines 1-9, the wearable wireless portable device is configured to automatically establish wide area network (WAN) connectivity when it is not in close proximity to the mobile device].

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21, 22, 28 and 35 are rejected under 35 U.S.C. § 103 as being unpatentable over “Altman” in view of Ma et al. (US 2014/0332731 A1) hereinafter “Ma”.

Regarding Claim 21,
	Altman discloses the system of claim 20 [see fig. 1A, pg. 4, ¶52 lines 1-5, the system “100”], wherein the communications device comprises a first antenna [see fig. 1A, pg. 5, ¶55, lines 1-2; pg. 10, ¶122 lines 1-7, the GPS module “120A” transmitting geographical coordinates, using the RF transceiver “115” coupled to an RF antenna “110A”].
	Altman does not explicitly teach the first antenna comprises “a conductive composition; the conductive composition comprises a polymer and carbonaceous material consisting of fully exfoliated single sheets of graphene; the graphene sheets are present in the polymer as a three-dimensional percolated network”.
	However Ma discloses the first antenna comprises a conductive composition [see fig. 6, pg. 2, ¶18, lines 1-2; pg. 2, ¶25, lines 1-2, a "composite" material]; 
	the conductive composition comprises a polymer and carbonaceous material consisting of fully exfoliated single sheets of graphene [see fig. 6, pg. 2, ¶18, lines 1-2; pg. 2, ¶25, lines 1-2, an electron micrograph of an example of interpenetrating graphene sheets and carbon nanotubes within a "composite" material comprising at least one polymer and at least one carbonaceous material]; 
	the graphene sheets are present in the polymer as a three-dimensional percolated network [see fig. 6, pg. 2, ¶21, lines 1-16, a three dimensional network of carbonaceous materials comprises carbon nanotubes and graphene, a sheet material].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the first antenna comprises “a conductive composition; the conductive composition comprises a polymer and carbonaceous material consisting of fully exfoliated single sheets of graphene; the graphene sheets are present in the polymer as a three-dimensional percolated network” as taught by Ma in the system of Altman for providing the advantage of having an electrode composition comprising a portion of large diameter carbon nanotubes and a portion of small diameter carbon nanotubes [see Ma pg. 8, ¶70, lines 1-4].

Regarding Claim 22,
	Altman discloses the system of claim 21 [see fig. 1A, pg. 4, ¶52 lines 1-5, the system “100”], wherein the device comprises a second antenna [see fig. 1B, pg. 8, ¶91 lines 1-8, an FM antenna “364” and/or an RF antenna “372”].
	Altman does not explicitly teach the second antenna comprises “the conductive composition”.
	However Ma discloses, the second antenna comprises the conductive composition [see fig. 6, pg. 2, ¶18, lines 1-2; pg. 2, ¶25, lines 1-2, a "composite" material].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the first antenna comprises a conductive composition; the conductive composition comprises a polymer and carbonaceous material consisting of fully exfoliated single sheets of graphene; the graphene sheets are present in the polymer as a three-dimensional percolated network” as taught by Ma in the system of Altman for the same motivation as set forth in claim 21.

Regarding Claim 28,
	Altman discloses a system to enable communication between computing devices [see fig. 1A, pg. 4, ¶52 lines 1-5, a system “100” comprising devices and elements coupled via communications links “103”] comprising: 
	a radio frequency ("RF") source included in a cellular network [see fig. 1A, pg. 4, ¶53 lines 8-19, a radio frequency (RF) transceiver tower “110B” establishing a wireless communications network “142”]; 
	a mobile computing device communicatively coupled to the RF source via a first wireless signal modulated via a cellular communication protocol and comprising a first signal strength [see fig. 1A, pg. 4, ¶46 lines 1-9; ¶53 lines 1-10; pg. 11, ¶125 lines 1-3, a portable computing device “107” coupled to a server “111” via the wireless communications network “142” established by the broadcast RF transceiver tower “110B” including wireless or radio-frequency ("RF") links(s)]; 
	a wearable item [see fig. 1A, pg. 3, ¶40 lines 1-12; pg. 4, ¶52 lines 1-5; ¶53 lines 8-19, a wearable wireless portable device “105A”] comprising: 
	a device communicatively coupled to the RF source [see fig. 1A, pg. 4, ¶54 lines 1-4, a radio-frequency ("RF") transceiver “115”]; 
	a communications device communicatively coupled to the mobile computing device [see fig. 1A, pg. 10, ¶122 lines 1-7, a GPS module “120A” transmitting geographical coordinates, using the RF transceiver “115” for displaying a map “400” on the portable computing device “107”]; 
	a control circuit conductively coupled to the device and the communications device [see fig. 1A, pgs. 7-8, ¶87 lines 1-8; ¶90 lines 1-4, a multicore CPU “390” coupled to the radio frequency ("RF") transceiver “115” and/or hardware embodiments of modules “120” (i.e. GPS module “120A”)]; 
	wherein the wearable item is a baggage item or a garment item [see pg. 7, ¶76 lines 1-9, the wearable wireless portable device “105A” is to be worn on parts of the human anatomy (i.e. worn as a pendant around a human neck and/or clipped-on to clothing)]; 
	the communications device comprises a first antenna [see fig. 1A, pg. 5, ¶55, lines 1-2; pg. 10, ¶122 lines 1-7, the GPS module “120A” transmitting geographical coordinates, using the RF transceiver “115” coupled to an RF antenna “110A”];
	the device comprises a second antenna [see fig. 1B, pg. 8, ¶91 lines 1-8, an FM antenna “364” and/or an RF antenna “372”];
	the control circuit configured to [see fig. 1A, pgs. 7-8, ¶87 lines 1-8; ¶90 lines 1-4, the multicore CPU “390” is further implemented to]: 
	communicate [see fig. 1A, pg. 5, ¶60, lines 10-21, transmit], via the device [see fig. 1A, pg. 5, ¶60, lines 10-21, using the RF transceiver “115”], with the RF source via a second wireless signal received at a second signal strength [see fig. 1A, pgs. 4-5, ¶46 lines 1-9; ¶53 lines 8-19; ¶60, lines 10-21, over the wireless communications network “142” established by the broadcast RF transceiver tower “110B”, a set of calculated geographical coordinates], the second wireless signal modulated via the cellular communication protocol [see fig. 1A, pg. 4, ¶45 lines 1-9; pg. 5, ¶60, lines 10-21, the set of the geographical coordinates providing an operator with a location of the WWPD “105A” and access to cellular, telecommunication and/or wide area networks]; 
	communicate [see fig. 1A, pg. 5, ¶60, lines 10-21, transmitting], via the communications device [see fig. 1A, pg. 5, ¶60, lines 10-21, by the GPS module “120A”], with the mobile device via a third wireless signal received at a third signal strength [see fig. 1A, pg. 4, ¶46 lines 1-9; pg. 5, ¶60, lines 10-21, calculated geographical coordinates over the wireless communications network “142” to the portable computing device “107”], the third wireless signal modulated via a non-cellular wireless communication protocol [see fig. 1A, pg. 4, ¶45 lines 1-9; pg. 5, ¶60, lines 10-21, the set of the geographical coordinates are transmitted via low-power short range communication technologies (e.g., Bluetooth.RTM., WiFi, etc.)]; 
	cause the mobile device to communicate with the RF source via the third wireless signal when the second signal strength is greater than the first signal strength [see fig. 1A, pg. 4, ¶46 lines 1-9, the wearable wireless portable device is configured to automatically establish wide area network (WAN) connectivity achieved via a cellular telephone network].
	Altman does not explicitly teach wherein the first antenna comprises “a conductive composition, the conductive composition comprises a polymer and carbonaceous material consisting of fully exfoliated single sheets of graphene, the graphene sheets are present in the polymer as a three-dimensional percolated network”, the first antenna comprises “the conductive composition”.
	However Ma discloses, the first antenna comprises a conductive composition [see fig. 6, pg. 2, ¶18, lines 1-2; pg. 2, ¶25, lines 1-2, a "composite" material], the conductive composition comprises a polymer and carbonaceous material consisting of fully exfoliated single sheets of graphene [see fig. 6, pg. 2, ¶18, lines 1-2; pg. 2, ¶25, lines 1-2, the "composite" material comprising at least one polymer and at least one carbonaceous material], the graphene sheets are present in the polymer as a three-dimensional percolated network [see fig. 6, pg. 2, ¶21, lines 1-16, a three dimensional network of carbonaceous materials comprises carbon nanotubes and graphene, a sheet material], the first antenna comprises the conductive composition [see fig. 6, pg. 2, ¶18, lines 1-2; pg. 2, ¶25, lines 1-2, the "composite" material].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the first antenna comprises “a conductive composition, the conductive composition comprises a polymer and carbonaceous material consisting of fully exfoliated single sheets of graphene, the graphene sheets are present in the polymer as a three-dimensional percolated network”, the first antenna comprises “the conductive composition” as taught by Ma in the system of Altman for providing the advantage of having an electrode composition comprising a portion of large diameter carbon nanotubes and a portion of small diameter carbon nanotubes [see Ma pg. 8, ¶70, lines 1-4].

Regarding Claim 35,
	Altman discloses the wearable wireless apparatus of claim 34 [see fig. 1A, pg. 3, ¶40 lines 1-12; pg. 4, ¶52 lines 1-5; ¶53 lines 8-19, the wearable wireless portable device “105A”], wherein the communications device comprises a first antenna [see fig. 1A, pg. 5, ¶55, lines 1-2; pg. 10, ¶122 lines 1-7, the GPS module “120A” transmitting geographical coordinates, using the RF transceiver “115” coupled to an RF antenna “110A”]; 
	the device comprises a second antenna [see fig. 1B, pg. 8, ¶91 lines 1-8, an FM antenna “364” and/or an RF antenna “372”].
	Altman does not explicitly teach the first antenna and the second antenna each comprise “a conductive composition; the conductive composition comprises a polymer and carbonaceous material consisting of fully exfoliated single sheets of graphene; and the graphene sheets are present in the polymer as a three-dimensional percolated network”.
	However Ma discloses the first antenna and the second antenna each comprise a conductive composition [see fig. 6, pg. 2, ¶18, lines 1-2; pg. 2, ¶25, lines 1-2, a "composite" material]; 
	the conductive composition comprises a polymer and carbonaceous material consisting of fully exfoliated single sheets of graphene [see fig. 6, pg. 2, ¶18, lines 1-2; pg. 2, ¶25, lines 1-2, the "composite" material comprising at least one polymer and at least one carbonaceous material]; and 
	the graphene sheets are present in the polymer as a three-dimensional percolated network [see fig. 6, pg. 2, ¶21, lines 1-16, a three dimensional network of carbonaceous materials comprises carbon nanotubes and graphene, a sheet material].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the first antenna and the second antenna each comprise “a conductive composition; the conductive composition comprises a polymer and carbonaceous material consisting of fully exfoliated single sheets of graphene; and the graphene sheets are present in the polymer as a three-dimensional percolated network” as taught by Ma in the system of Altman for providing the advantage of having an electrode composition comprising a portion of large diameter carbon nanotubes and a portion of small diameter carbon nanotubes [see Ma pg. 8, ¶70, lines 1-4].
	
Claim(s) 23-27, 29-33 and 36-38 are rejected under 35 U.S.C. § 103 as being unpatentable over “Altman” in view of “Ma” and in further view of Belogolovy (US 2016/0091920 A1).

Regarding Claim 23,
	The combined system of Altman and Ma discloses the system of claim 22 [see fig. 1A, pg. 4, ¶52 lines 1-5, the system “100”],
	Neither Altman nor Ma explicitly teach wherein the second antenna comprises an antenna “array”.
	However Belogolovy discloses an antenna array [see pg. 5, ¶59, lines 1-3, a single antenna or antenna arrays].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an antenna “array” as taught by Belogolovy in the combined system of Altman and Ma for increasing the efficiency of power harvesting using multiple cascaded antennas or antenna arrays [see Belogolovy pg. 4, ¶45 lines 1-7]. 

Regarding Claim 24,
	The combined system of Altman and Ma the system of claim 23 [see fig. 1A, pg. 4, ¶52 lines 1-5, the system “100”].
	Neither Altman nor Ma explicitly teach wherein the antenna array comprises a plurality of conductive elements “each oriented at a different angle relative to each other”.
	However Belogolovy discloses the antenna array comprises a plurality of conductive elements each oriented at a different angle relative to each other [see pgs. 5-6, ¶59, lines 1-6, a single wire coil implemented as a microwave meta-material with integrated power harvesting functionality (i.e. electrical down-tilt)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the antenna array comprises a plurality of conductive elements “each oriented at a different angle relative to each other” as taught by Belogolovy in the combined system of Altman and Ma for the same motivation as set forth in claim 23.

Regarding Claim 25,
	The combined system of Altman, Ma and Belogolovy discloses the system of claim 24 [see fig. 1A, pg. 4, ¶52 lines 1-5, the system “100”].
	Altman further discloses, wherein the baggage item is selected from a group consisting of [see pg. 7, ¶76 lines 1-9, the wearable wireless portable device “105A” including the portability hardware “170” to be worn on parts of the human anatomy include]: 
	a backpack, a suitcase, a purse, a shoulder bag, a duffle bag, luggage, a pouch, and a pocketbook [see pg. 7, ¶76 lines 1-9, bands, straps, or fasteners around a human neck and/or clipped-on to clothing]; and 
	the garment item is selected from a group consisting of [see pg. 7, ¶76 lines 1-9, the wearable wireless portable device “105A” including the portability hardware “170” to be worn on parts of the human anatomy include]: 
	a shirt, a trouser, a skirt, a dress, a vest, an uniform, headwear, a saddles, and harness [see pg. 7, ¶76 lines 1-9, articles worn on the parts of the human anatomy and/or clipped-on to clothing].

Regarding Claim 26,
	The combined system of Altman, Ma and Belogolovy discloses the system of claim 25 [see fig. 1A, pg. 4, ¶52 lines 1-5, the system “100”].
	Altman further discloses the apparatus [see fig. 1A, pg. 4, ¶52, lines 1-5, the wearable wireless portable device “105A” within a system “100”] further comprising: 
 	a sensor conductively coupled to the control circuit [see fig. 1A, pgs. 13-14, ¶157, lines 1-23, sensors (e.g., accelerometers)]; 
	wherein the control circuit is configured to [see fig. 1A, pg. 5, ¶60, lines 16-21, the GPS module “120A” or processor “390” being implemented to]: 
	capture [see fig. 1A, pgs. 13-14, ¶157, lines 1-23, detect], via the sensor [see fig. 1A, pgs. 13-14, ¶157, lines 1-23, via sensors (e.g., accelerometers)], acceleration data [see fig. 1A, pgs. 13-14, ¶157, lines 1-23, input data from user interactions with a graphical user interface]; 
	when the acceleration data is greater than a threshold acceleration rate [see fig. 1A, pgs. 13-14, ¶157, lines 1-23, based on the detected inputs or taps via sensors (e.g., accelerometers)], identify an antenna of the that receives a highest signal strength of the antenna array or a threshold signal strength [see fig. 10B: Step “1012”, pg. 14, ¶168, lines 1-9, determine that the mobile device is not in pairing range or that a low-power short range communication link cannot be established to the mobile device]; and 
	select the identified antenna for communication with the RF source [see fig. 10B: Step “1014”, pg. 14, ¶168, lines 1-9, a cellular and/or WAN communications circuitry is activated or energized for establishing a direct communications link to the telecommunication network via the activated/energized communications circuitry].
	Neither Altman nor Ma explicitly teach the antenna comprises an antenna “array”.
	However Belogolovy discloses an antenna array [see pg. 5, ¶59, lines 1-3, a single antenna or antenna arrays].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an antenna “array” as taught by Belogolovy in the combined system of Altman and Ma as taught by Belogolovy in the combined system of Altman and Ma for the same motivation as set forth in claim 23.

Regarding Claim 27,
	The combined system of Altman, Ma and Belogolovy discloses the system of claim 25 [see fig. 1A, pg. 4, ¶52 lines 1-5, the system “100”].
	Altman further discloses wherein the control circuit is configured to [see fig. 1A, pg. 5, ¶60, lines 16-21, the GPS module “120A” or processor “390” being implemented to]: 
	identify an antenna that receives a highest signal strength of the antenna array or a threshold signal strength [see fig. 10B: Step “1012”, pg. 14, ¶168, lines 1-9, If it is determined that the mobile device is not in pairing range or that a low-power short range communication link cannot be established to the mobile device]; and 
	select the identified antenna for communication with the RF source [see fig. 10B: Step “1014”, pg. 14, ¶168, lines 1-9, a cellular and/or WAN communications circuitry is activated or energized for establishing a direct communications link to the telecommunication network via the activated/energized communications circuitry].
	Neither Altman nor Ma explicitly teach the antenna comprises an antenna “array”.
	However Belogolovy discloses an antenna array [see pg. 5, ¶59, lines 1-3, a single antenna or antenna arrays].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an antenna “array” as taught by Belogolovy in the combined system of Altman and Ma for the same motivation as set forth in claim 23.

Regarding Claim 29,
	The combined system of Altman and Ma discloses the system of claim 28 [see fig. 1A, pg. 4, ¶52 lines 1-5, the system “100”].
	Neither Altman nor Ma explicitly teach wherein the second antenna comprises “an antenna array”.
	However Belogolovy discloses an antenna array [see pg. 5, ¶59, lines 1-3, a single antenna or antenna arrays].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an antenna “array” as taught by Belogolovy in the combined system of Altman and Ma for increasing the efficiency of power harvesting using multiple cascaded antennas or antenna arrays [see Belogolovy pg. 4, ¶45 lines 1-7]. 

Regarding Claim 30,
	The combined system of Altman, Ma and Belogolovy discloses the system of claim 29 [see fig. 1A, pg. 4, ¶52 lines 1-5, the system “100”].
	Neither Altman nor Ma explicitly teach wherein the antenna array comprises a plurality of conductive elements “each oriented at a different angle relative to each other”.
	However Belogolovy discloses the antenna array comprises a plurality of conductive elements each oriented at a different angle relative to each other [see pgs. 5-6, ¶59, lines 1-6, a single wire coil implemented as a microwave meta-material with integrated power harvesting functionality (i.e. electrical down-tilt)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the antenna array comprises a plurality of conductive elements “each oriented at a different angle relative to each other” as taught by Belogolovy in the combined system of Altman and Ma for the same motivation as set forth in claim 29.

Regarding Claim 31,
	The combined system of Altman, Ma and Belogolovy discloses the system of claim 30 [see fig. 1A, pg. 4, ¶52 lines 1-5, the system “100”].
	Altman further discloses wherein the baggage item is selected from a group consisting of [see pg. 7, ¶76 lines 1-9, the wearable wireless portable device “105A” including the portability hardware “170” to be worn on parts of the human anatomy include]: 
	a backpack, a suitcase, a purse, a shoulder bag, a duffle bag, luggage, a pouch, and a pocketbook [see pg. 7, ¶76 lines 1-9, bands, straps, or fasteners around a human neck and/or clipped-on to clothing]; and 
	the garment item is selected from a group consisting of [see pg. 7, ¶76 lines 1-9, the wearable wireless portable device “105A” including the portability hardware “170” to be worn on parts of the human anatomy include]: 
	a shirt, a trouser, a skirt, a dress, a vest, an uniform, headwear, a saddles, and harness [see pg. 7, ¶76 lines 1-9, articles worn on the parts of the human anatomy and/or clipped-on to clothing].

Regarding Claim 32,
	The combined system of Altman, Ma and Belogolovy discloses the system of claim 31 [see fig. 1A, pg. 4, ¶52 lines 1-5, the system “100”].
	Altman further discloses the apparatus [see fig. 1A, pg. 4, ¶52, lines 1-5, the wearable wireless portable device “105A” within a system “100”] further comprising: 
 	a sensor conductively coupled to the control circuit [see fig. 1A, pgs. 13-14, ¶157, lines 1-23, sensors (e.g., accelerometers)]; 
	wherein the control circuit is configured to [see fig. 1A, pg. 5, ¶60, lines 16-21, the GPS module “120A” or processor “390” being implemented to]: 
	capture [see fig. 1A, pgs. 13-14, ¶157, lines 1-23, detect], via the sensor [see fig. 1A, pgs. 13-14, ¶157, lines 1-23, via sensors (e.g., accelerometers)], acceleration data [see fig. 1A, pgs. 13-14, ¶157, lines 1-23, input data from user interactions with a graphical user interface]; 
	when the acceleration data is greater than a threshold acceleration rate [see fig. 1A, pgs. 13-14, ¶157, lines 1-23, based on the detected inputs or taps via sensors (e.g., accelerometers)], identify an antenna of the that receives a highest signal strength of the antenna array or a threshold signal strength [see fig. 10B: Step “1012”, pg. 14, ¶168, lines 1-9, determine that the mobile device is not in pairing range or that a low-power short range communication link cannot be established to the mobile device]; and 
	select the identified antenna for communication with the RF source [see fig. 10B: Step “1014”, pg. 14, ¶168, lines 1-9, a cellular and/or WAN communications circuitry is activated or energized for establishing a direct communications link to the telecommunication network via the activated/energized communications circuitry].
	Neither Altman nor Ma explicitly teach the antenna comprises an antenna “array”.
	However Belogolovy discloses an antenna array [see pg. 5, ¶59, lines 1-3, a single antenna or antenna arrays].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an antenna “array” as taught by Belogolovy in the combined system of Altman and Ma for the same motivation as set forth in claim 29.

Regarding Claim 33,
	The combined system of Altman, Ma and Belogolovy discloses the system of claim 31 [see fig. 1A, pg. 4, ¶52 lines 1-5, the system “100”].
	Altman further discloses wherein the control circuit is configured to [see fig. 1A, pg. 5, ¶60, lines 16-21, the GPS module “120A” or processor “390” being implemented to]: 
	identify an antenna that receives a highest signal strength of the antenna array or a threshold signal strength [see fig. 10B: Step “1012”, pg. 14, ¶168, lines 1-9, If it is determined that the mobile device is not in pairing range or that a low-power short range communication link cannot be established to the mobile device]; and 
	select the identified antenna for communication with the RF source [see fig. 10B: Step “1014”, pg. 14, ¶168, lines 1-9, a cellular and/or WAN communications circuitry is activated or energized for establishing a direct communications link to the telecommunication network via the activated/energized communications circuitry].
	Neither Altman nor Ma explicitly teach the antenna comprises an antenna “array”.
	However Belogolovy discloses an antenna array [see pg. 5, ¶59, lines 1-3, a single antenna or antenna arrays].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an antenna “array” as taught by Belogolovy in the combined system of Altman and Ma for the same motivation as set forth in claim 29.

Regarding Claim 36,
	The combined system of Altman and Ma discloses the wearable wireless apparatus of claim 35 [see fig. 1A, pg. 3, ¶40 lines 1-12; pg. 4, ¶52 lines 1-5; ¶53 lines 8-19, the wearable wireless portable device “105A”].
	Neither Altman nor Ma explicitly teach wherein the second antenna comprises an antenna “array; and the antenna “array comprises a plurality of conductive elements each oriented at a different angle relative to each other”.
	However Belogolovy discloses the second antenna comprises an antenna array [see pg. 5, ¶59, lines 1-3, a single antenna or antenna arrays]; and 
	the antenna array comprises a plurality of conductive elements each oriented at a different angle relative to each other [see pgs. 5-6, ¶59, lines 1-6, a single wire coil implemented as a microwave meta-material with integrated power harvesting functionality (i.e. electrical down-tilt)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the second antenna comprises an antenna “array”; and the antenna “array comprises a plurality of conductive elements each oriented at a different angle relative to each other” as taught by Belogolovy in the combined system of Altman and Ma for increasing the efficiency of power harvesting using multiple cascaded antennas or antenna arrays [see Belogolovy pg. 4, ¶45 lines 1-7]. 

Regarding Claim 37,
	The combined system of Altman, Ma and Belogolovy discloses the wearable wireless apparatus of claim 36 [see fig. 1A, pg. 3, ¶40 lines 1-12; pg. 4, ¶52 lines 1-5; ¶53 lines 8-19, the wearable wireless portablt device “105A”].
	Altman discloses the system, further comprising: 
	a sensor conductively coupled to the control circuit [see fig. 1A, pgs. 13-14, ¶157, lines 1-23, sensors (e.g., accelerometers)]; 
	wherein the control circuit is configured to [see fig. 1A, pg. 5, ¶60, lines 16-21, the GPS module “120A” or processor “390” being implemented to]: 
	capture [see fig. 1A, pgs. 13-14, ¶157, lines 1-23, detect], via the sensor [see fig. 1A, pgs. 13-14, ¶157, lines 1-23, via sensors (e.g., accelerometers)], acceleration data [see fig. 1A, pgs. 13-14, ¶157, lines 1-23, input data from user interactions with a graphical user interface]; 
	when the acceleration data is greater than a threshold acceleration rate [see fig. 1A, pgs. 13-14, ¶157, lines 1-23, based on the detected inputs or taps via sensors (e.g., accelerometers)], identify an antenna that receives a highest signal strength of the antenna array or a threshold signal strength [see fig. 10B: Step “1012”, pg. 14, ¶168, lines 1-9, determine that the mobile device is not in pairing range or that a low-power short range communication link cannot be established to the mobile device]; and 
	select the identified antenna for communication with the RF source [see fig. 10B: Step “1014”, pg. 14, ¶168, lines 1-9, a cellular and/or WAN communications circuitry is activated or energized for establishing a direct communications link to the telecommunication network via the activated/energized communications circuitry].
	Neither Altman nor Ma explicitly teach the antenna comprises an antenna “array”.
	However Belogolovy discloses an antenna array [see pg. 5, ¶59, lines 1-3, a single antenna or antenna arrays].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an antenna “array” as taught by Belogolovy in the combined system of Altman and Ma for the same motivation as set forth in claim 36.

Regarding Claim 38,
	The combined system of Altman, Ma and Belogolovy discloses the wearable wireless apparatus of claim 36 [see fig. 1A, pg. 3, ¶40 lines 1-12; pg. 4, ¶52 lines 1-5; ¶53 lines 8-19, the wearable wireless portable device “105A”].
	Altman further discloses wherein the control circuit is configured to [see fig. 1A, pg. 5, ¶60, lines 16-21, the GPS module “120A” or processor “390” being implemented to]: 
	identify an antenna that receives a highest signal strength of the antenna array or a threshold signal strength [see fig. 10B: Step “1012”, pg. 14, ¶168, lines 1-9, determine that the mobile device is not in pairing range or that a low-power short range communication link cannot be established to the mobile device]; and 
	select the identified antenna for communication with the RF source [see fig. 10B: Step “1014”, pg. 14, ¶168, lines 1-9, a cellular and/or WAN communications circuitry is activated or energized for establishing a direct communications link to the telecommunication network via the activated/energized communications circuitry].
	Neither Altman nor Ma explicitly teach wherein the antenna comprises an antenna “array”.
	However Belogolovy discloses an antenna array [see pg. 5, ¶59, lines 1-3, a single antenna or antenna arrays].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an antenna “array” as taught by Belogolovy in the combined system of Altman and Ma for the same motivation as set forth in claim 36.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
United States Patent Application Pub. No.: Hyde et al. (US 2014/0274056); see fig. 7B, pg. 20, ¶213

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSHIL PARIMAL SAMPAT/Examiner- TC 2400, Art Unit 2469